Citation Nr: 1213361	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-12 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1981 to October 1984, May 1987 to July 1990, and November 1990 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and July 2010 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Roanoke, Virginia.

In January 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO located in Roanoke, Virginia.  A transcript of the proceeding has been associated with the claims file, and this matter is ready for further review.

The issue of entitlement to service connection for ear infections has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is shown by a preponderance of the most probative evidence of record to have tinnitus that had its onset in service or is otherwise etiologically related to service.

CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for tinnitus is granted, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty from October 1981 to October 1984, May 1987 to July 1990, and November 1990 to September 1992.  He claims that he has tinnitus as a result of acoustic trauma he experienced during his first period of service as a cannon crewman working with 8-inch howitzers, including one occasion in particular in 1983 when he qualified with a 50-caliber machine gun without ear protection after which his ears rang for three days but he did not seek treatment.  He also reports that, on another occasion, a fellow soldier fired a round right next to the right side of the Veteran's head.  See Statement, July 2011; Board Hearing transcript at 3-4.  The Veteran testified at the Board hearing that he first noticed his tinnitus after the 50-caliber qualifier in 1983.

As an initial matter, the Board acknowledges that the Veteran's MOS during his first period of service was that of a cannon crewman and, therefore, acoustic trauma is conceded in this case.  See DD Form 214.

The Board notes that the Veteran has not asserted that he ever engaged in combat, and no combat medals or awards are shown in his DD Forms 214.  Based thereon, the Board notes that the 38 U.S.C.A. § 1154 combat presumptions are not for application.

As acknowledged by the Veteran at the Board hearing, there is no record of any complaints or treatment for tinnitus in service.  Post-service, recent VA treatment records dated in January 2010 and March 2011 reflect complaints of tinnitus.  The January 2010 VA treatment record reflects that the Veteran reported that he was exposed to very loud howitzer gun shells in service and that he had experienced chronic tinnitus since service.  The physician opined that the Veteran's tinnitus (chronic ringing in his ears) "would be directly related to the extreme loud noises that he experienced" in service.  The physician added that the Veteran's employer (a suicide hotline) had been accommodating by allowing him to have a quieter work environment where he can hear the caller on the line without a lot of other noise distraction.  A March 2011 VA audiology record reflects that the Veteran continued to report experiencing bilateral tinnitus, and that he had difficulty understanding speakers and some voices sound like mumbling.  An audiology tinnitus solutions class was recommended.

The Board acknowledges that the Veteran was not provided with a VA examination relating to his claim.  Nevertheless, as noted above, the Board has conceded acoustic trauma based on the Veteran's MOS of cannon crewman during his first period of service, and the Board finds the Veteran's reported symptomatology since service to be credible.  Also, as shown above, a VA physician in January 2010 opined that the Veteran's tinnitus was related to his in-service noise exposure, and the Board notes that there is no other medical opinion of record that contradicts this VA physician's opinion.  Therefore, the Board finds that the preponderance of the evidence is in favor of the Veteran's claim, and that a remand for an examination would only serve to further delay final adjudication of the Veteran's claim.

In sum, the Board concludes that the preponderance of the evidence is in favor of the Veteran's claim; therefore, service connection for tinnitus is granted.


ORDER

Service connection for tinnitus is granted.



REMAND

The Veteran served on active duty from October 1981 to October 1984, May 1987 to July 1990, and November 1990 to September 1992.  He claims that he incurred a low back condition as a result of his service-connected left ankle, left knee, and right knee conditions.  Specifically, he essentially claims that his service-connected left ankle, left knee, and/or right knee conditions caused him to have an uneven gait (or leg length discrepancy) or a pelvic tilt, which in turn has caused low back problems.  In the alternative, the Veteran claims that he incurred a low back condition from a weight-lifting injury in service.  See VA Examination Report, June 2008; Board Hearing Transcript at 6; VA Treatment Records, January 2009 (PT), February 2009 (PT), December 2010 (PT).

By way of background, the Veteran's service treatment records are silent as to any back complaints or treatment, although the Board again acknowledges that the Veteran has reported that he injured his back lifting weights in 1983.  See VA Examination Report, June 2008.  The first post-service medical record of complaint is a May 1998 VA treatment record reflecting complaints of upper back pain secondary to a motor vehicle accident.  The Board also acknowledges January 2000, June 2000, and June 2001 VA treatment records reflecting back complaints, although the Board notes that the latter two of these records appear to involve transcription errors intended to notate a history of neck or left shoulder problems.  Subsequent VA treatment records reflect that the Veteran has been regularly followed for complaints of low back pain since March 2008, and that he underwent physical therapy from January 2009 to April 2009, and from December 2010 to at least February 2011 (see January 2011 record noting continued plan of treatment for another 30 days), as well as chiropractic treatment from July 2009 to June 2010.  These VA chiropractic treatment records reflect diagnosed chronic mechanical back pain and lumbar somatic dysfunction.  See, e.g., December 2009 and June 2010.

The Veteran was provided with a VA examination in June 2008 (report was prepared in July 2008).  The examiner diagnosed the Veteran with a low back strain and opined that it was not secondary to his service-connected disabilities because there was no evidence of any abnormal gait that would cause a misalignment of the Veteran's back, and noting that the Veteran reported in March 2008 that his back hurt after doing some twisting exercises.

Subsequently, however, January 2009, February 2009, and December 2010 (two) VA physical therapy records, July 2009, October 2009, and January 2010 VA chiropractic records, and a January 2012 VA podiatric record reflect notations regarding the relationship between the Veteran's low back pain and his service-connected lower extremity disabilities.  In particular, January 2009 and December 2010 PT assessment records reflect that the therapists noted that the Veteran presented with PSIS irritation most likely caused by decreased left ankle dorsiflexion creating an anterior pelvic tilt.  A separate December 2010 VA physical therapy record reflects the therapist noted a tight right hip and weak left hip musculature likely contributing to left PSIS irritation, and that the Veteran would benefit from increasing left ankle flexibility and left hip/lumbar stability.  An October 2009 VA chiropractic record reflects that the chiropractor opined that it was certainly plausible that altered biomechanics of the lower extremity contribute to a perpetuation or even initiation of low back pain.  A January 2010 VA clinical progress note reflects that the physician opined that the Veteran's right sacroiliac joint appeared lower than the left, which the physician could not attribute to his childhood versus his in-service injuries, and that he felt that a right heel insert would help to prevent some asymmetrical tightening of the low back muscles.  Finally, a January 2012 VA podiatry record reflects notations that the Veteran's left lower extremity was slightly longer than the right lower extremity, and a diagnosis of pes planus with plantar fasciitis probably secondary to limb length discrepancy was recorded (a possible right heel lift was also noted).

In light of the more recent VA treatment records dated after the June 2008 VA examination addressing the relationship between the Veteran's low back condition and his service connected lower extremity disabilities, the Board finds that a remand is necessary so that the Veteran may be afforded a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate physician to determine the current nature and the etiology of his low back condition.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that any current low back condition (a) was caused or aggravated (increased in severity beyond the natural progress of the disease) by his service-connected left ankle, left knee, or right knee conditions, or (b) otherwise had its onset in service or is otherwise related to service on a direct basis.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

In so opining, please carefully review the January 2009, February 2009, and December 2010 (two) VA physical therapy records, the July 2009, October 2009, and January 2010 VA chiropractic records, and the January 2012 VA podiatric record discussed above.

If the Veteran's low back condition is not found to be related to the Veteran's left ankle, left knee, or right knee conditions, or otherwise found to be directly related to service, please explain the rationale for such opinion.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Then, readjudicate the Veteran's claim.  If his claim remains denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


